— Determination unanimously confirmed and petition dismissed. Memorandum: We reject petitioner’s contention that the Hearing Officer’s determination was not supported by substantial evidence (see, People ex rel. Vega v Smith, 66 NY2d 130). We do not find that he was improperly denied documents necessary for his defense. The record shows that such documents did not exist. Moreover, the absence of the supposed documents did not compromise petitioner’s rights. (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Green, J. P., Lawton, Boehm, Fallon and Davis, JJ.